FILED
                                                               FEBRUARY 6, 2020
                                                           In the Office of the Clerk of Court
                                                          WA State Court of Appeals, Division III


         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

STATE OF WASHINGTON,                         )         No. 36559-0-III
                                             )
                    Respondent,              )
                                             )
             v.                              )         UNPUBLISHED OPINION
                                             )
STEVEN PAUL WHITE,                           )
                                             )
                    Appellant.               )

      LAWRENCE-BERREY, C.J. — Steven White appeals his conviction for third degree

assault, predicated on RCW 9A.36.031(1)(k). He argues the State failed to prove various

elements of that subsection. Here, White assaulted a fellow inmate in a waiting area

immediately adjacent to the district/municipal court video conference room. But because

that room was not being used for court proceedings at the time of the assault, we reverse

and remand for entry of judgment and resentencing for fourth degree assault.

                                         FACTS

      The Spokane County Jail contains two video conference rooms that are connected

to the Spokane County Courthouse by closed circuit television, a district/municipal court

video conference room, and a superior court video conference room. Judges regularly use
No. 36559-0-III
State v. White


video conferencing to preside over court hearings taking place in the jail. This process

reduces the cost and security risks for transporting restrained prisoners to courthouses.

       Before bringing inmates into the superior court video conference room, the

corrections staff brings them into a holding room where they wait for their cases to be

called. Inmates take an indirect route from the holding room to the superior court video

conference room. Corrections staff escort inmates from the holding room down a

hallway, around a corner, down another hallway, through a door into the

district/municipal court video conference room, and then make a left turn through a door

that opens into the superior court video conference room. A common wall is shared by

the holding room and the district/municipal court video conference room. Opposite that

common wall, another common wall is shared by the district/municipal court video

conference room and the superior court video conference room.

       Required signage is posted in the holding room, the entrance to the

district/municipal court video conference room, and within the superior court video

conference room. The signs read:




                                             2
No. 36559-0-III
State v. White


       ASSAULT IN THE COURTHOUSE IS A FELONY

       WARNING: A person is guilty of assault in the third degree if he or she
       assaults a person located in a courtroom, jury room, judge’s chamber, or any
       waiting area or adjacent corridor that is being used for judicial purposes
       during court proceedings. It is also an aggravating circumstance for
       sentencing purposes that a felony crime against a person occurs in such a
       location when being used for judicial purposes during court proceedings.
       RCW 9A.36.031.

Exs. P1—P6.

       In January 2018, White and Freddie Thompson were in the holding room waiting

for their superior court video conference hearings. While there, White accused

Thompson of raping someone. White approached Thompson and told him to stand up.

As Thompson began to stand, White punched him multiple times in the head and face.

Corrections staff came in and stopped the fight. The fight occurred between 8:58 a.m.

and 8:59 a.m. Superior court video conference proceedings were not scheduled to start

until 9:00 a.m.

       The State charged White with assault in the third degree, citing RCW

9A.36.031(1)(k). That subsection elevates fourth degree assault to third degree assault,

provided that various requisites are met.




                                            3
No. 36559-0-III
State v. White


         The case proceeded to trial. After the State rested, White moved to dismiss the

charge on various bases, including those argued on appeal. The trial court denied White’s

motion.

         The court instructed the jury on third degree assault and the lesser included offense

of fourth degree assault. During closing, White conceded he committed fourth degree

assault. The jury found White guilty of third degree assault. White timely appealed.

                                           ANALYSIS

         White argues the State failed to produce sufficient evidence that he committed

third degree assault under RCW 9A.36.031(1)(k), which provides in relevant part:

                 (1) A person is guilty of assault in the third degree if he or she, under
         circumstances not amounting to assault in the first or second degree:
                 ....
                 (k) Assaults a person located in . . . any waiting area . . . immediately
         adjacent to a courtroom . . . . This section shall apply only . . . [d]uring the
         times when a courtroom . . . is being used for judicial purposes during court
         proceedings [and] if signage was posted in compliance with RCW 2.28.200
         at the time of the assault.

         White argues the State’s evidence was insufficient to prove the superior court

video conference room was a courtroom. He also argues the State’s evidence was

insufficient to prove the assault occurred immediately adjacent to a courtroom being used

during court proceedings. We agree with his second argument and decline to reach his

first.

                                                 4
No. 36559-0-III
State v. White


         Statutory construction is a question of law that this court reviews de novo. Cortez-

Kloehn v. Morrison, 162 Wash. App. 166, 170, 252 P.3d 909 (2011). Statutes are construed

by applying well settled principles. Id. The purpose of statutory construction is to give

effect to the legislature’s meaning and intent. Roberts v. Johnson, 137 Wash. 2d 84, 91, 969
P.2d 446 (1999). If a statute is clear and unambiguous, it does not need interpretation.

State v. J.P., 149 Wash. 2d 444, 450, 69 P.3d 318 (2003). Thus, we always begin with the

statute’s “‘plain language and ordinary meaning.’” Id. (quoting Nat’l Elec. Contractors

Ass’n v. Riveland, 138 Wash. 2d 9, 19, 978 P.2d 481 (1999)). When interpreting a statute

with undefined terms, this court will give those terms their plain and ordinary meaning,

unless there is contrary legislative intent. State v. Connors, 9 Wash. App. 2d 93, 95-96, 442
P.3d 20, review denied, 193 Wash. 2d 1041, 449 P.3d 656 (2019). This court may use a

standard, English dictionary to help guide it to a word’s plain and ordinary meaning. Id.

at 96.

         THE HOLDING ROOM WAS NOT IMMEDIATELY ADJACENT TO A COURTROOM BEING
         USED FOR COURT PROCEEDINGS

         White does not dispute that the jail holding room is a waiting area, as contemplated

by the statute. Instead, he argues the statute requires the waiting area to be immediately

adjacent to a courtroom being used for court proceedings, and the State failed to prove

this. We agree.

                                               5
No. 36559-0-III
State v. White


       The plain language of the statute required the State to prove that the holding room

was “immediately adjacent” to an area such as a courtroom. The legislature did not

define the term “immediately adjacent.” A common dictionary definition for “adjacent”

is “not distant: NEARBY.” MERRIAM-WEBSTER’S COLLEGIATE DICTIONARY 16 (11th ed.

2014). A common dictionary definition for “immediately” is “in direct connection or

relation.” Id. at 621. Taken together, the phrase “immediately adjacent” means nearby

and directly connected.

       The State proved that the holding room is nearby and directly connected to the

district/municipal court video conference room. Although the two rooms are not

immediately accessible, they share a common wall.

       But this does not end our inquiry. The statutory subsection applies only “[d]uring

the times a courtroom . . . is being used for judicial purposes during court proceedings

[and] if signage was posted in compliance with RCW 2.28.200 at the time of the assault.”

RCW 9A.36.031(1)(k). Here, the State presented no evidence that the district/municipal

court video conference room was being used for court proceedings at the time of the

assault.

       The State implies that the waiting area need not be immediately adjacent to the

courtroom being used for court proceedings, as long as it is immediately adjacent to a


                                             6
No. 36559-0-III
State v. White


courtroom. Consistent with this argument, the statutory phrase quoted in the paragraph

above speaks of “a” courtroom, not “the” courtroom.

       But were we to accept the State’s implied argument, this would produce results

inconsistent with other statutory language. For example, the statute requires signage to

warn potential offenders of the increased penalty for assaults occurring in certain areas.

But if signage in any courtroom was sufficient, a defendant could be convicted of third

degree assault without receiving the specific warning required by the statute. We,

therefore, construe RCW 9A.36.031(1)(k) as requiring the “immediately adjacent”

courtroom to be the same courtroom as the one being used for court proceedings at the

time of the assault.

       The State and White agree that reversal of White’s third degree assault conviction

should result in remand for entry of judgment and resentencing for fourth degree assault.

See In re Pers. Restraint of Heidari, 174 Wash. 2d 288, 294, 274 P.3d 366 (2012) (court

reversing conviction may remand for entry of judgment and resentencing on lesser

included offense, if jury was explicitly instructed on lesser offense). We accept their

agreement, and so order.

       Reversed and remanded.

       A majority of the panel has determined this opinion will not be printed in the


                                             7
No. 36559-0-III
State v. White


      Reversed and remanded.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.                                                                           'r
                                                                                       f.
                                                                                       f


WE CONCUR:
                                                                                       'I
                                                                                       J

                                                                                       '




                                         Pennell, J.
                                                                                       I
                                                                                       l
                                                                                       f

                                                                                       I
                                                                                       l




                                            8